Citation Nr: 0310978	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-23 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to service connection for pulmonary fibrosis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The appellant served on active duty in the Navy from August 
1960 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for 
fibrous mesothelioma secondary to asbestos exposure and 
denied the appellant's application to reopen a claim of 
entitlement to service connection for pulmonary fibrosis.  

The Board notes that the appellant requested a Travel Board 
hearing in his VA Form 9 submitted in November 1999.  The 
appellant was scheduled for a Travel Board hearing in August 
2001, but he failed to report.  There was no indication that 
there was good cause for his failure to report or that he 
desired to reschedule the hearing.  

In December 1997, the Board denied service connection for 
pulmonary fibrosis, to include as due to asbestos exposure.  
When this case was before the Board in September 2001, the 
Board denied service connection for fibrous mesothelioma 
secondary to asbestos exposure.  The Board also reopened the 
claim of entitlement to service connection for pulmonary 
fibrosis and remanded the matter to the RO for additional 
development.  Following the requested development, the RO in 
April 2002 denied service connection for pulmonary fibrosis 
on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Pulmonary fibrosis was not present in service or until 
many years thereafter and is not shown to be related to 
service or to an incident of service origin, including 
claimed exposure to asbestos during service.  


CONCLUSION OF LAW

Pulmonary fibrosis, including as due to asbestos exposure, 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R.
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and a 
supplemental statement of the case, the appellant has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and reports of VA examinations 
are of record.  The Board finds that the notice and duty to 
assist provisions of the law have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After this case was returned to the Board in June 2002, it 
was determined that it was desirable to obtain the reports of 
all pathological studies of lung tissue performed by the 
University of Colorado Health Sciences Center Lung 
Transplantation Program.  Accordingly, the Board in January 
2003 requested these reports.  In February 2003, the Board 
received a response from the Lung Transplantation Program 
containing a duplicate of the October 1998 letter from Dr. 
Hodges that was already of record and was considered by the 
RO when it initially adjudicated the claim for service 
connection for pulmonary fibrosis in June 1999.  On the 
letter was a note from the Lung Transplantation Program 
stating:  "This is all the information that we have in our 
records on [the appellant]."  As this evidence is merely 
duplicative of evidence already considered by the RO, it is 
unnecessary to remand this case to the RO for initial 
consideration of this evidence.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
38 C.F.R. § 20.1304(c) (effective prior to Feb. 22, 2002).  

Factual Background

The appellant's service medical records are negative for 
complaints or findings referable to pulmonary fibrosis.  
Chest X-rays throughout service, including at separation, 
were within normal limits.  

The appellant does not contend otherwise, and his VA Form 21-
526, submitted in November 1993, indicates that his pulmonary 
fibrosis began or was diagnosed in June 1993.  Rather, he 
maintains that he developed pulmonary fibrosis as a 
consequence of exposure to asbestos while deployed aboard 
various ships while on active duty.  

The record shows that the appellant served on active duty as 
a Radioman and that his service included tours of duty aboard 
the USS Lynde McCormick (DDG-8), a guided-missile destroyer, 
and the USS Kitty Hawk (CVA-63), an aircraft carrier.  He 
also claims that he had temporary additional duty aboard the 
USS Ranger (CVA-61), an aircraft carrier.  

Hospital records from the Angelo Community Hospital (ACH) 
indicate that the appellant was treated in June 1993 for 
complaints of shortness of breath and productive cough of 
several weeks' duration.  Reportedly, he had had pneumonia in 
January 1992.  There was no history of smoking, drinking or 
blood transfusions.  It was reported that while on active 
duty, he was a Navy SEAL and spent a lot of time on 
demolition; "however, he does not remember getting sick in 
Viet[n]am."  Radiographic examination of the chest conducted 
in the course of the hospitalization revealed interstitial 
pulmonary edema with the presence of an area of pleural 
thickening and parenchymal density in the left lower lung 
field.  A fine needle biopsy of the left lower lobe revealed 
benign fibrous tissue.  At the time of his hospital 
discharge, the diagnosis was acute pneumonitis superimposed 
on chronic interstitial lung disease, of undetermined 
etiology.  

The appellant was readmitted to ACH a week later to rule out 
various diagnoses, including diffuse mesothelioma.  History 
elicited on admission was said to be significant for some 
loss of central vision in 1978 secondary to toxoplasmosis.  
An open lung biopsy with multiple biopsies of the lingula of 
the left upper lobe and pleural density was performed during 
hospitalization.  Histological examination of the specimens 
revealed no fungi and no acid-fast bacilli; there was no 
evidence of malignancy.  However, chronic inflammation and 
fibrosis of the pleura were shown.  The diagnoses on 
discharge from the hospital were pulmonary interstitial 
fibrosis and pleural fibrosis.  

Medical evidence from a private pulmonologist who treated the 
appellant, dated in October 1993, reveals treatment 
associated with history of cough and shortness of breath 
since early 1993, at which time pulmonary fibrosis was 
suspected.  The appellant told this doctor that he had had 
some exposure to asbestos in the past but could not 
"quantitate" this.  The pulmonologist's impression was 
bilateral moderate interstitial lung disease and left pleural 
mass.  He noted that a biopsy had revealed chronic 
inflammation and fibrosis.  

Medical records from a private internist, dated from April 
1992 to February 1994, reveal treatment associated with 
cough, shortness of breath, dyspnea on exertion and fatigue.  
In January 1994, community-acquired pneumonia and severe 
pulmonary fibrosis were diagnosed.  A February 1994 statement 
from the internist indicates that the appellant had severe 
pulmonary fibrosis as shown by an open lung biopsy conducted 
in 1993.  The doctor noted that the appellant's 
symptomatology had increased in severity over the past year.  

A February 1994 private radiology report shows changes 
consistent with marked pulmonary fibrosis, superimposed hazy 
infiltrates in each pulmonary base, increasing pleural 
thickening and a possible small pleural effusion in the left 
costophrenic angle and along the left lateral chest wall.  It 
was noted that while the changes could represent rapidly 
progressing pulmonary fibrosis, it was believed that they 
constituted a superimposed active pulmonary inflammatory 
disease.  

Outpatient records associated with treatment at VA facilities 
between February and March of 1994 reveal treatment for the 
appellant's pulmonary fibrosis.  Chest X-rays in March 1994 
revealed signs of pulmonary fibrosis, and an associate 
infection could not be excluded in the right lung.  Chronic 
pleural reaction of the left lung base was also shown.  

Records from the appellant's hospital stay at ACH in May 1994 
reveal that he was admitted due to a two-week history of 
increasing dyspnea on exertion and at rest.  It was noted 
that he was oxygen-dependent at home.  The impression on 
admission was that the appellant had idiopathic pulmonary 
fibrosis.  The final diagnosis was acute pneumonitis 
superimposed on severe pulmonary fibrosis.  

Records of from the appellant's hospitalization at a VA 
facility in June 1994 reveal treatment associated with a 
preoperative evaluation for lung transplantation.  It was 
reported that he was a former marathon runner.  Radiographic 
examination revealed bilateral interstitial lung disease and 
bilateral pleural effusion, greater on the left than the 
right.  The discharge diagnosis was interstitial pulmonary 
fibrosis.  

The appellant was subsequently hospitalized at a VA facility 
in August 1994 for complaints of increased shortness of 
breath and dyspnea on exertion over the previous two years.  
During his hospitalization, open right lung and pleural 
biopsies were performed.  The lung biopsy revealed pleural 
fibrosis, mild interstitial fibrosis, chronic inflammation, 
focal honeycombing, and focal emphysematous changes.  One 
section of the lung parenchyma had findings suggestive of 
emphysematous bullae and another revealed a possible 
hamartomatous proliferation.  The associated surgical 
pathology report specifically states that there was no 
evidence of any malignancy or asbestos bodies.  The discharge 
summary reflects diagnoses of idiopathic pulmonary fibrosis 
and left lung empyema.  

In support of his claim of service connection for pulmonary 
fibrosis, the appellant submitted copies of two published 
articles relating to diseases associated with asbestos 
exposure: one from a 1989 issue of the New England Journal of 
Medicine (NEJM) on asbestos-related diseases and another from 
a 1986 issue of the American Review of Respiratory Diseases 
concerning the diagnosis of nonmalignant diseases related to 
asbestos.  The NEJM article suggests, in pertinent part, that 
benign pleural effusions occur in a small percentage of 
asbestos workers, usually less than 20 years after the 
initial exposure to high concentration of asbestos, and that 
the diagnosis of the disorder is based on the history of 
exposure and the exclusion of other causes.  The other 
article indicates, in pertinent part, that the presence of 
uncoated asbestos fibers and asbestos bodies in the presence 
of interstitial fibrosis is mandatory for the pathologic 
diagnosis of asbestosis.  

On VA examination in April 1995, the appellant stated that he 
had been in excellent health, running marathons until 1992, 
when he developed pneumonia, followed by increasing dyspnea 
and a productive cough.  He indicated that while in the Navy, 
he served as a radioman and was exposed to asbestos while 
helping electrical crews expose the wiring by removing 
asbestos from the pipes when the ships he served on were in 
dry dock.  After reviewing the claims file, the examiner 
rendered a diagnosis of biopsy-proven pulmonary fibrosis with 
residuals and sequelae including dyspnea on exertion, right 
heart failure with pulmonary hypertension and right 
ventricular enlargement, a need for chronic oxygen therapy, 
pathological evidence of chronic inflammation and fibrosis 
with an absence of asbestos bodies, and reduced lung volumes 
shown on pulmonary function testing.  On the question of 
whether the appellant's pulmonary fibrosis developed as a 
result of asbestos exposure, the examiner noted that the 
appellant was a Navy radioman and did not work in the boiler 
rooms or with asbestos while at sea.  The examiner noted that 
the appellant reported that he helped the electrical crews 
expose wires by removing asbestos from pipes while docked.  
This, the examiner said, was vague.  The examiner indicated 
that she was not aware of instances in which electrical wires 
would be wrapped in asbestos.  

In February 1996, the appellant reported that he had also 
helped remove asbestos from the pipes and vents in the boiler 
room and other areas of the ship when the ship was in dry 
dock.  He said that he had never been around chemicals or 
other substances that might cause his lung problems.  He has 
also reported that at no other time in his life was he 
exposed to asbestos.  The April 1995 VA examiner rendered a 
similar diagnosis to that reported in April 1995 after 
examining the appellant in July 1996.  

In a statement received in August 1999 and in his substantive 
appeal received in November 1999, the appellant claimed that 
in October 1969, he was assigned to the Fire Control Watch 
Division aboard Kitty Hawk while in dry dock and spent most 
of his time in the engine room with his men helping welders 
remove asbestos from the piping and bulkheads.  He said that 
he was exposed to asbestos everyday from October 1969 until 
his discharge in March 1970 and that asbestos could stay 
dormant in the lungs for many years following exposure.  

In a statement dated in November 2002, the appellant again 
averred that his pulmonary fibrosis was caused by his 
exposure to asbestos while on active duty.  He said that he 
was in dry dock on both the Kitty Hawk and the Lynde 
McCormick and that when they were in dry dock, he worked 
removing asbestos from around the pipes and ventilation 
system.  He reiterated that he worked with welders and spent 
hours in the engine room around the welding and asbestos.  He 
said that he was in charge of the fire control watch while on 
the Kitty Hawk and had to spend hours in the engine room 
checking on the men who were assigned to watch the welders.  

The appellant indicated in October 1994 that before entering 
the Navy, he was a student and did not work.  Following his 
separation from service, the appellant said that he worked 
until May 1980 as a technician for Xerox at various branches 
in the Los Angeles, California, area.  He said that he was 
never exposed to asbestos while working for Xerox.  From May 
1980 to December 1982, he worked as a mortgage broker in 
Fresno, California.  From December 1982 to April 1983, he was 
unemployed.  From April 1983 to June 1986, he worked as a 
service manager and technician for Ward Copy Products in 
Santa Barbara, California, and was never exposed to asbestos.  
From June 1986 to June 1993, the appellant said that he was 
self employed and operated a professional hearing aid center 
in San Angelo, Texas, a business that he had to close after 
developing pulmonary fibrosis.  He stated that he was a 
hearing aid dispenser and was not exposed to asbestos.  The 
appellant further asserted that he had not been exposed to 
any known carcinogenic agents since leaving the Navy and had 
never used any form of tobacco.  

The record contains three letters from two private transplant 
physicians who have treated the appellant.  These letters are 
essentially identical in content and wording.  In pertinent 
part, the physicians opine that the appellant's pulmonary 
condition "could potentially have been caused by asbestos 
exposure at a time much earlier in life" and it "was 
potentially caused by an environmental or occupational 
exposure during his earlier life" and it "could potentially 
have been caused by prior asbestos exposure."  Dr. Ely 
opined in July 1999 that the appellant's interstitial 
fibrosis of the lung "was possibly related to a 
pneumoconio[s]is secondary to asbestos exposure."  Dr. Ely 
noted that the appellant had undergone a successful double 
lung transplantation for his fibrosis about two years before.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  The United States Court of Appeals for 
the Federal Circuit has held that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).  

The appellant has consistently maintained that he had 
significant exposure to asbestos while serving on active 
duty.  Although the VA examiner in April 1995 was skeptical 
of the claimed exposure, the record does not definitively 
establish that the appellant was not exposed as claimed.  His 
history does not suggest the presence of other risk factors 
for the development of his pulmonary fibrosis.  The appellant 
has also correctly contended that asbestos can lie dormant in 
the lungs for many years and that the absence of early 
manifestations of pulmonary fibrosis in service is not 
determinative in his case.  

However, even if it is conceded that the veteran was exposed 
to asbestos while serving aboard ship, it does not 
necessarily follow that his pulmonary fibrosis resulted from 
that exposure.  The appellant himself submitted a medical 
article that now weighs against his claim.  The VA examiner 
stated in April 1995 that she had conferred with two 
pulmonary specialists in formulating her opinion.  She said 
that the basic questions included the length and intensity of 
exposure to asbestos, as well as the presence or absence of 
pleural disease.  The examiner found no evidence of pleural 
plaques with direct visualization at surgery or on 
pathological review.  There was no evidence, the examiner 
emphasized, for asbestos bodies in the lung parenchyma on 
pathological examination.  The examiner noted that in the 
article entitled "The Diagnosis of Nonmalignant Diseases 
Related to Asbestos" (from the American Review of 
Respiratory Diseases), the authors stated that "[t]he 
presence of uncoated asbestos fibers and asbestos bodies in 
the presence of interstitial fibrosis is mandatory for the 
pathologic diagnosis of asbestosis."  The examiner therefore 
concluded that inservice asbestos exposure could not 
reasonably be incriminated as the causative agent for the 
appellant's currently diagnosed interstitial pulmonary 
fibrosis.  The Board observes that this conclusion is 
consistent with other VA diagnoses of the pulmonary fibrosis 
as idiopathic, which denotes a disease of unknown cause.  See 
Stedman's Concise Medical Dictionary for the Health 
Professions 429 (3rd ed. 1997); Dorland's Illustrated Medical 
Dictionary 817 (28th ed. 1994).  

The absence of asbestos bodies in the lung parenchyma on 
pathological examination is a telling finding against the 
statements of the private transplant physicians, who have 
rendered opinions suggesting the possibility that the 
appellant's pulmonary fibrosis resulted from an environmental 
hazard such as asbestos exposure.  Although the Court of 
Appeals for Veterans Claims has held that "the use of the 
word 'could' . . . does not render [a] medical opinion 
without any probative value," Molloy v. Brown, 9 Vet. App. 
513, 516 (1996), this was in the context of an application to 
reopen a previously and finally denied claim where the 
barrier to reopening is significantly lower than the burden 
that must be met to warrant entitlement to service connection 
on the merits.  See 38 C.F.R. § 3.156(a) (2002) (defining new 
and material evidence as relevant evidence that by itself, or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim).  

In adjudicating claims on the merits, service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2002).  The case law on 
this point is substantial, is in some degree contrary to the 
holding in Molloy, and weighs against the opinions of the 
transplant physicians, whose opinions are couched in the 
language of potentiality or possibility, that is to say, in 
the language of speculation.  See, e.g., Morris v. West, 13 
Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996) (on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Utendahl v. Derwinski, 1 Vet. 
App. 530, 531 (1991) (medical treatise submitted by appellant 
that only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).  

As the record does not show that pulmonary fibrosis was 
present in service or until many years thereafter, and does 
not establish the presence of an etiological relationship 
between the claimed inservice asbestos exposure and the 
pulmonary fibrosis, service connection for pulmonary fibrosis 
is not warranted.  The evidence is not so evenly balanced as 
to raise doubt concerning any material issue.  See 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for pulmonary fibrosis, to include as due 
to asbestos exposure, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

